[Cite as State v. Elliott, 2018-Ohio-5329.]


                                        IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                      ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                     :     MEMORANDUM OPINION

                  Plaintiff-Appellee,              :

         -vs-                                      :     CASE NO. 2018-A-0096

RYAN A. ELLIOTT,                                   :

                  Defendant-Appellant.             :


Criminal Appeal from the Ashtabula County Court of Common Pleas, Case No. 2012
CR 00671.

Judgment: Appeal dismissed.


Nicholas A. Iarocci, Ashtabula County Prosecutor, Ashtabula County Courthouse, 25
West Jefferson Street, Jefferson, OH 44047-1092 (For Plaintiff-Appellee).

Ryan A. Elliott, PID# A641-812, Noble Correctional Institution, 15708 McConnelsville
Road, Caldwell, OH 43724 (Defendant-Appellant).



TIMOTHY P. CANNON, J.

         {¶1}     Appellant filed a pro se Notice of Appeal on November 27, 2018, from an

October 24, 2018 entry of the Ashtabula County Court of Common Pleas denying his

motion for court records.

         {¶2}     Due to the Ashtabula County Clerk of Courts’ office being closed on

November 23, 2018, a timely notice of appeal from that entry was due no later than

November 26, 2018, which was not a holiday or a weekend. Thus, the appeal was

untimely filed by one day.
        {¶3}     App.R. 4(A)(1) states in relevant part:

        {¶4}     “* * * [a] party who wishes to appeal from an order that is final upon its

entry shall file the notice of appeal required by App.R. 3 within 30 days of that entry.”

        {¶5}     App.R. 5(A) states in relevant part:

        {¶6}     “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

        {¶7}     “(a) Criminal proceedings;

        {¶8}     “(b) Delinquency proceedings; and

        {¶9}     “(c) Serious youthful offender proceedings.

        {¶10} “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. * * *.”

        {¶11} In the present case, appellant has neither complied with the thirty-day rule

set forth in App.R. 4(A)(1) nor sought leave to appeal under App.R. 5(A). Thus, this

court is without jurisdiction to consider this appeal. Appellant has a remedy to file an

untimely appeal from a criminal judgment under App.R. 5(A).

        {¶12} Based on the foregoing, this appeal is hereby sua sponte dismissed as

being untimely.


THOMAS R. WRIGHT, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                                2